UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted November 14, 2005*
                           Decided November 15, 2005

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 05-1512
                                             Appeal from the United States District
UNITED STATES OF AMERICA,                    Court for the Northern District of
         Plaintiff-Appellee,                 Illinois, Eastern Division

      v.                                     No. 04-CR-160-1

LORENZO EATON,                               John W. Darrah,
         Defendant-Appellant.                Judge.


                                    ORDER

       Lorenzo Eaton pleaded guilty to possessing a firearm after a felony
conviction. See 18 U.S.C. § 922(g)(1). He was sentenced to 87 months’
imprisonment and three years’ supervised release. Eaton now appeals his sentence,
arguing narrowly that the district court erred when it ordered him to submit to
urine tests as a condition of his supervised release without specifying a particular
number of tests. The district court left that decision to the probation officer who
will supervise Eaton, but Eaton correctly recognizes that the court, not the
probation officer, must determine the number of required drug tests. 18 U.S.C.


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1512                                                                   Page 2

§ 3583(d); United States v. Bonanno, 146 F.3d 502, 511 (7th Cir. 1998). Eaton’s
failure to object to this condition at sentencing renders our review for plain error
only, see United States v. Guy, 174 F.3d 859, 861 (7th Cir. 1999), but, as the
government concedes, an inappropriate delegation of judicial authority to the
probation office may constitute plain error, United States v. Pandiello, 184 F.3d
682, 688 (7th Cir. 1999). The government thus joins Eaton in urging that the case
be remanded, and we agree. We REMAND with directions to the district court to
modify the conditions of supervised release to specify the number of drug tests that
Eaton must submit to during his supervised release.